Allowable Subject Matter
	Claims 1-10, 13-14, and 16-23 are allowed. 
	An Examiner’s statement of reasons for allowance is provided as follows.
	As to claims 1 and 18, the prior art of record fails to teach or suggest, either alone or in combination “sensor, comprising: a plurality of touch units, each single touch unit of the plurality of touch units comprises: a plurality of driving electrodes and a plurality of sensing electrodes; at least one of the driving electrodes in the single touch unit is arranged in a first direction, and another one of the driving electrodes in the single touch unit is arranged in a second direction different from the first direction; at least one of the sensing electrodes in the single touch unit is arranged in the first direction, and another one of the sensing electrodes in the single touch unit is arranged in the second direction; wherein the plurality of driving electrodes in the single touch unit are electrically connected, and the plurality of sensing electrodes in the single touch unit are electrically connected, wherein locations arranged for the driving electrodes and the sensing electrodes are related to locations of illuminants, and wherein the illuminants are on a display layer corresponding to the sensor, wherein the driving electrodes and the sensing electrodes are non-transparent layers, the driving electrodes and the sensing electrodes are arranged in spaces between the illuminants: and wherein a width of a driving electrode of the plurality of driving electrodes or a width of a sensing electrode of the plurality of driving electrodes is smaller than or equal to half a width of the spaces.” as claimed (emphasis added).
	As to claim 21, the prior art of record fails to teach or suggest, either alone or in combination “sensor, comprising: a plurality of touch units, each single touch unit of the


Examiner’s Amendments
	Examiner’s amendments are presented to correct the dependencies of claims 13-14, which depend upon claims 11-12 (canceled).  

PLEASE AMEND THE CLAIMS as follows.
13.    (currently amended) The sensor according to claim 1, wherein each of the spaces is arranged with one driving electrode and one sensing electrode.
14.    (currently amended) The sensor according to claim 1, wherein each of the spaces is arranged with one driving electrode or one sensing electrode.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEJOON AHN/Examiner, Art Unit 2628